DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
This action is in response to application filed on March 9, 2021. Claims 1-20 are pending for examination.
 
  Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, 9, 10, 15, 17, 18 and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6, 9, 10, 15, 17, 18 and 20 of U.S. Patent No. 10,967,719 (reference application) respectively. Claims 1, 6, 9, 10, 15, 17, 18 and 19 are generally broader than the respective claims , 6, 9, 10, 15, 17, 18 and 20 in U.S. Patent No. 10,967,719.  Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent.  See In re Van Ornum and Stang, 214, USPQ 761, 766, and 767 (CCPA) (the court sustained an obvious double patenting rejection of generic claims in a continuation application over narrower species claims in an issued patent); In re Vogel, 164 USPQ 619, 622, and 623 (CCPA 1970) (generic application claim specifying "meat" is obvious double patenting of narrow patent claim specifying "pork").
Reference application claim 1 corresponds to instant claim 1, 
reference application claim 6 corresponds to instant claim 6, 
reference application claim 9 corresponds to instant claim 9,
reference application claim 10 corresponds to instant claim 10,
reference application claim 15 corresponds to instant claim 15,
reference application claim 17 corresponds to instant claim 17,
reference application claim 18 corresponds to instant claim 18, and
reference application claim 20 corresponds to instant claim 19.

Claims 2, 5, 13 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,967,719 (reference application) in view of Kaleta (US 7,455,257).  
Regarding claim 2, claim 1 of U.S. Patent No. 10,967,719 does not explicitly disclose wherein the at least one tensioning motor is coupled to at least one driving gear and the at least one driving gear is coupled to the at least one rotational reel assembly. However, the preceding limitation is known in the art of tensioning devices. Kaleta teaches wherein the at least one tensioning motor is coupled to at least one driving gear and the at least one driving gear is coupled to the at least one rotational reel assembly (Fig. 1 and Fig. 4, reel 12,  gear 36, motor 28 and Col. 6 lines 6-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kaleta in order to remove the slack (Kaleta, col 4 lines 45-46).

Regarding claim 5, claim 1 of U.S. Patent No. 10,967,719 does not explicitly disclose wherein the mechanical tensioning device further comprises a housing containing at least the load sensor, the at least one rotational reel assembly, and the at least one tensioning motor, wherein an interior portion of the housing is not accessible when the mechanical tensioning device is in an in-use configuration. However, the preceding limitation is known in the art of tensioning devices. Kaleta teaches herein the mechanical tensioning device further comprises a housing containing at least the load sensor, the at least one rotational reel assembly, and the at least one tensioning motor, wherein an interior portion of the housing is not accessible when the mechanical tensioning device is in an in-use configuration (Fig. 1, housing 20 and Fig. 4, reel 12,  gear 36, motor 28 and Col. 6 lines 6-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kaleta in order to remove the slack (Kaleta, col 4 lines 45-46).
Claims 13 and 20 are also rejected for the same reason for claim 5 above.


Claim 3 and 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,967,719 (reference application) in view of Ruckey et al. (US 4725398 A).  
Regarding claim 3, claim 1 of U.S. Patent No. 10,967,719 does not explicitly disclose wherein the load sensor comprises a limit switch in communication with the at least one rotational reel assembly, the load sensor having a tension adjustment screw configured to adjust the predetermined tension of the security cable.
However, the preceding limitation is known in the art of tensioning devices. Ruckey teaches wherein the load sensor comprises a limit switch in communication with the at least one rotational reel assembly, the load sensor having a tension adjustment screw configured to adjust the predetermined tension of the cable (Fig. 5 and Col. 4 lines 40-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ruckey in order to adjust the tension as desired (Ruckey: Col. 4 lines 51-52).
Claim 11 is also rejected for the same reason for claim 3 above.

Claims 4 and 12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,967,719 (reference application) in view of Applicant Admitted prior art (AARP).  
Regarding claim 4, claim 1 of U.S. Patent No. 10,967,719 does not explicitly disclose wherein the load sensor comprises a load cell configured to continuously monitor for the change in tension of the security cable. However, Applicants admitted in the specification para 25 that a traditional load cell which may continuously monitor the tension applied to the security cable 102. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor the tension as a known implementation with the predictable result of monitoring tension.
Claim 12 is also rejected for the same reason for claim 4 above.


Claims 7 and 14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,967,719 (reference application) in view of Thomas et al. (Thomas: US 2011/0123304 A).  
Regarding claim 7, claim 1 of U.S. Patent No. 10,967,719 does not explicitly disclose a wireless communication device comprising a transponder encoded with an electronic key matching an electronic key of the one or more processors in communication with the mechanical tensioning device, the wireless communication device configured to: transmit a signal to the one or more processors configured to put the mechanical tensioning device into one of an active state or an inactive state.
However, the preceding limitation is known in the art of tensioning devices. Thomas teaches a wireless communication device comprising a transponder encoded with an electronic key matching an electronic key of the one or more processors in communication with the mechanical tensioning device, the wireless communication device configured to: transmit a signal to the one or more processors configured to put the mechanical tensioning device into one of an active state or an inactive state. (para 27, a wireless transmitter/receiver system for remotely activating and deactivating the winch assembly. For example, a wireless transmitter (e.g., an RF or IR based key fob, hand-held remote, etc.) could be used by the operator).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Thomas in order to remotely control the device (Thomas: para 27).
Claim 14 is also rejected for the same reason for claim 7 above.

Claims 8 and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,967,719 (reference application) in view of Neto (WO 2007/112530).  
Regarding claim 8, claim 1 of U.S. Patent No. 10,967,719 does not explicitly disclose wherein each of the first cable attachment point and the second cable attachment point further comprise a male key configured to detachably connect to one of the first end of the security cable or the second end of the security cable, each of the first end of the security cable and the second end of the security cable further comprising a female key configured to receive a respective male key of either the first cable attachment point or the second cable attachment point .
However, the preceding limitation is known in the art of attachment devices. Neto teaches wherein each of the first cable attachment point and the second cable attachment point further comprise a male key configured to detachably connect to one of the first end of the security cable or the second end of the security cable, each of the first end of the security cable and the second end of the security cable further comprising a female key configured to receive a respective male key of either the first cable attachment point or the second cable attachment point. (Fig. 1, element 1 and 2 and page 7 lines 15-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Neto in order to keep the attachments in firmly interlocked position preventing opening unexpectedly  (Neto: Page 7 lines 24-25).
Claim 16 is also rejected for the same reason for claim 8 above.

Allowable Subject Matter
Claims 1-20 would be allowable if they overcome the double patenting rejections set forth above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687